 Case 2:21-cv-11308-DML-EAS ECF No. 1, PageID.1 Filed 06/02/21 Page 1 of 17




                    UNITED STATES DISTRICT COURT
                IN THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

Darrin LaPine,
           Plaintiff,

v.                                                     Case No.
                                                       Hon.

WAYNE COUNTY, MICHIGAN, a municipal entity; and
ECOLAB, INC., a Delaware Corporation, and
SUMMIT FOOD SERVICE LLC, (f/k/a CATERING BY
MARLIN’S INC., ) dba CBM MANAGED SERVICES; a New
Mexico Corporation, and Officers/Guards WEDLOW,
COHEN, DAVIS and NICHOLSON, HALL,
RN LONG, DR. PATSALIS, RN DORAN,
JOHN/JANE DOE OFFICERS/GUARDS/MEDICAL STAFF
1-5, in their individual and official Capacities, Jointly and
Severally.
               Defendants.

DAVID A. ROBINSON (P38754)
BRANDON MCNEAL (81300)
ROBINSON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
28145 Greenfield Rd., Suite 100
Southfield, MI 48076
(248) 423-7234
davidrobinsonlaw@gmail.com
mcnealbr@gmail.com

THOMAS E. KUHN (P37924)
Co-Counsel for Plaintiff
645 Griswold Street, Ste. 1900
Detroit, MI 48226
313.963.5222; fax 313.963.9061
tekuhn@aol.com

                        COMPLAINT and JURY DEMAND
                                       1
 Case 2:21-cv-11308-DML-EAS ECF No. 1, PageID.2 Filed 06/02/21 Page 2 of 17




      NOW COMES Plaintiff Darrin LaPine, by and through his attorneys, and for

his Complaint against Defendants, states as follows:


   1. Plaintiff Darrin LaPine (hereinafter ‘Plaintiff’) is a resident of the City of

Detroit, County of Wayne, and the State of Michigan.

   2. Defendants, Officer/Guard Wedlow, Officer/Guard Cohen, Officer/Guard

Davis, Officer/Guard Nicholson, Office/Guard Hall, Registered Nurse Long, Dr.

Patsalis, Registered Nurse Doran, John/John Doe Officers/Guards/Medical Staff 1-

5 (hereinafter ‘Individual Defendants’) are employees of Defendant Wayne

County, organized and existing under the constitution and laws of the State of

Michigan, and were acting under color of law in their individual and official

capacities.

   3. Defendant Summit Food Service LLC is a New Mexico limited liability

corporation, with its headquarters and principal place of business located at 500

East 52nd Street, North Sioux Falls, South Dakota and at all times material hereto,

was and is doing business in the State of Michigan.

   4. Defendant Summit Food Service LLC (formerly known as Catering by

Marlin’s Inc. dba CBM Managed Services) provided food service, equipment and

personnel to the A.C. Baird Detention Center pursuant to contract.

   5. Defendant Ecolab, Inc. is a Delaware corporation, with its headquarters and

principal place of business located at 370 Wabasha St. N., St. Paul, Minnesota
                                           2
 Case 2:21-cv-11308-DML-EAS ECF No. 1, PageID.3 Filed 06/02/21 Page 3 of 17




55102-1323 and at all times material hereto, was and is doing business in the State

of Michigan.

   6. Defendant Ecolab, Inc. is a multi-billion dollar corporation which

researches, designs, tests, inspects, manufactures, develops, produces, assembles,

services, installs, distributes, markets, advertises, and/or sells a variety of water,

hygiene, cleaning and energy products globally in the areas of institutional

healthcare, industrial and correction food service.

   7. Defendant Wayne County had a contract with Summit Foods LLC/CBM

and/or Ecolab, Inc. to properly install, inspect, repair and/or maintain jail kitchen

equipment at the A.C. Baird Detention Center (“Wayne County Jail”).

   8. Summit Food Service LLC employees and agents were on site in the jail

kitchen daily and were responsible for safe daily operations, and for arranging

subcontractors, such as Ecolab, Inc., to perform equipment maintenance, repairs

and inspections.

                              JURISDICTION AND VENUE

   9. Individual Defendants were at all pertinent times employed by the City of

Detroit and were at all pertinent times, acting pursuant under color of state law and

pursuant to customs, policies, and practices of Defendant City of Detroit.

  10. Plaintiffs bring this action under the laws of the State of Michigan, the




                                            3
 Case 2:21-cv-11308-DML-EAS ECF No. 1, PageID.4 Filed 06/02/21 Page 4 of 17




United States Constitution, and 42 U.S.C. §1983.Venue is appropriate because the

events giving rise to this action occurred entirely in Wayne County, Michigan,

exceeds in this action exceeds Seventy-Five-Thousand Dollars ($75,000) and is

otherwise within this Court’s subject matter jurisdiction, as it involves a matter of

federal law under 28 USC 1331, and pursuant to federal court’s pendent

jurisdiction.

                            FACTUAL ALLEGATIONS

  11. Plaintiff is a disabled person.

  12. Plaintiff was housed in a Wayne County Jail infirmary cell in September

2019.

  13. Various individuals complained about the dangerous/defective condition of

the toilet, and informed Defendants DAVIS, NICHOLSON, WEDLOW, HALL,

COHEN, and JOHN/JANE DOE OFFICERS/GUARDS about the

dangerous/defective toilet and scalding hot water.

  14. Defendants DAVIS, NICHOLSON, WEDLOW, HALL, COHEN, and

JOHN DOE OFFICERS/GUARDS simply ignored the complaints and responded

that their own toilets do the same thing.

  15. Various individuals also complained to JOHN/JANE DOE

OFFICERS/GUARDS about the dangerous/defective toilets and scalding hot water

in the infirmary.


                                            4
 Case 2:21-cv-11308-DML-EAS ECF No. 1, PageID.5 Filed 06/02/21 Page 5 of 17




  16. On or about September 13, 2019, Plaintiff utilized the toilet and the scalding

hot water/toilet burned Plaintiff, causing severe burns to his body.

  17. Plaintiff was denied prompt medical treatment for his extensive injuries and

suffered excruciating pain waiting on the floor of the cell.

  18. Defendants failed to care for Plaintiff after recognizing that he was

seriously and obviously injured from the defective/dangerous toilet, and

recognizing that his condition would get worse without immediate emergency

medical attention.

  19. Plaintiff was never transported to Detroit Receiving Hospital by EMS,

where he could have received proper medical care.

  20. Plaintiff has permanent injury and has suffered extreme pain and suffering,

humiliation, and emotional distress.

  21. Despite being fully aware of the scalding hot water being piped into the

stainless steel toilets, and knowing of the impossibility of vulnerable, disabled

persons from protecting themselves from such hazards, Defendants deliberately

disregarded the substantial risk of serious harm, and failed to prevent violations of

Plaintiffs’ constitutional rights even though they had the ability and opportunity to

do so.

  22. As a direct and proximate result of their deliberate disregard and dereliction

of safety protocols, Plaintiff was seriously injured.


                                           5
 Case 2:21-cv-11308-DML-EAS ECF No. 1, PageID.6 Filed 06/02/21 Page 6 of 17




  23. Upon information and belief, Defendant Wayne County was party to a

contract with Defendant Summit Food Service LLC and/or Defendant Ecolab, Inc.

whereby one or both of these entities were obligated to perform maintenance,

repair, installation and inspection services on the kitchen equipment, including

dishwashing and sanitizing equipment.

  24. Defendant Ecolab Inc. and their employees improperly installed and/or

improperly modified the faucet that allowed the high temperature dish sanitizing

water to be forced into the cold water pipe that served the infirmary where Plaintiff

and other disabled detainees were housed, which was a violation of the Detroit

Plumbing Code.

  25. Defendant Summit Food Service LLC was aware of this illegal modification

and ratified it.

  26. Defendants Ecolab, Inc. and/or Summit Food Service LLC and their

employees were responsible for the installation, service, maintenance and repairs

for the kitchen equipment and its component parts at the Wayne County Jail.

                           COUNT I
        GROSS NEGLIGENCE AGAINST INDIVIDUAL DEFENDANTS

  27. Plaintiff hereby realleges and incorporates herein by reference all the prior

paragraphs, as though the same were fully set forth herein word for word.

  28. Individual Defendants owed Plaintiff a duty of care, including but not

limited to a:
                                          6
 Case 2:21-cv-11308-DML-EAS ECF No. 1, PageID.7 Filed 06/02/21 Page 7 of 17




  a. Duty to provide protection for Plaintiff when he was in a helpless condition;

  b. Duty not to make Plaintiff’s condition worse after taking him into their
custody and control;

  c. Duty to properly supervise other officers/guards/medical personnel;

  d. Duty to properly assure the safety of Plaintiff when he was in their
care;

  e. Duty not to discontinue their aid or protection, and by so doing leave
Plaintiff in a worse position than when the Defendants took charge of him. Rest.
2nd Torts §324;

 f. Duty to exercise reasonable care to perform an undertaking, after they
undertook to render services to Plaintiff which they should have recognized as
necessary for the protection of Plaintiff’s person, and failed and, their failure to
exercise such care increased the risk of such harm. Rest.2nd Torts § 323, §324A.

   29. The actions of the Individual Defendants wantonly and recklessly, in gross

negligence, violated the duties to Plaintiff and disregarded Plaintiff’s rights.

   30. The Individual Defendants’ actions in acting with gross negligence and

violating Plaintiff’s rights caused loss of rights and injury to the Plaintiff.

   31. The Individual Defendants’ actions were in wanton, reckless and callous

disregard to Plaintiff’s rights and to the substantial risk of injury to Plaintiff and

were grossly negligent.

   32. Under MCL 691.1407, citizens may maintain an action in tort against

government employees whose actions constitute gross negligence and state granted

immunity does not bar such a claim even when the employee is acting within the

scope of his or her authority.
                                            7
 Case 2:21-cv-11308-DML-EAS ECF No. 1, PageID.8 Filed 06/02/21 Page 8 of 17




   33. As a direct and proximate result of the Individual Defendants’ actions,

Plaintiff suffered injury and damages including, but not limited to, economic and

non-economic losses, pain, suffering, serious emotional distress, permanent

scarring and severe burns.

   WHEREFORE, for all the above reasons, Plaintiff demands judgment against

Defendants, jointly and severally, in whatever amount he is found to be entitled, as

determined by the trier of fact, together with punitive and/or exemplary damages,

costs, interest, and attorney fees.

    COUNT II – 42 U.S.C. §1983 – VIOLATION OF THE EIGHTH AND/OR
      FOURTEENTH AMENDMENTS TO THE UNITED STATES
       CONSTITUTION AGAINST INDIVIDUAL DEFENDANTS
         IN THEIR OFFICIAL AND INDIVIDUAL CAPACITIES

   34. Plaintiff hereby realleges and incorporates herein by reference all the prior

paragraphs, as though the same were fully set forth herein word for word.

   35. At all times pertinent hereto, Plaintiff was a detainee housed in the

infirmary cells at the Wayne County Jail.

   36. Plaintiff’s claim for relief on this Count Three is predicated upon 42 U.S.C.

§ 1983, which authorizes actions to redress the deprivation, under color of state

law, of rights, privileges and immunities secured by the Eighth and Fourteenth

Amendments to the U.S. Constitution and the laws of the United States, and upon

42 U.S.C. § 1988, which authorizes the award of attorneys’ fees and costs to

prevailing plaintiffs in actions brought pursuant to 42 U.S.C. § 1983.
                                            8
 Case 2:21-cv-11308-DML-EAS ECF No. 1, PageID.9 Filed 06/02/21 Page 9 of 17




   37. Plaintiff was subject to the deprivation of rights by Individual Defendants,

acting or pretending to act under color of law and statutes, or ordinances,

regulations, customs, and usages of the law of the United States, State of Michigan,

which rights include, but are not limited to, privileges and immunities secured to

Plaintiff by the Constitution and Law of the United States. By reason of the acts

specified herein Defendants have violated the constitutional rights and liberty

interests of Plaintiff, including those provided in the Eighth and/or Fourteenth

Amendment to the U.S. Constitution.

   38. Individual Defendants were deliberately indifferent to the substantial risk of

serious injury, which deliberate indifference resulted in Plaintiff’s damages:

   a. Failing to provide Plaintiff with adequate, timely treatment for his severe
burns;

   b. Failing to provide Plaintiff with adequate medical treatment of his severe
burns, skin grafts, skin debridement’s, and management of bed sores after
Plaintiff’s injuries;

   c. Failing to provide adequate nursing care;

   d. Failing to provide Plaintiff with proper pain medication related to his severe
burns, skin grafts, skin debridement’s, and bed sores;

  e. Subjecting Plaintiff to bodily harm and injury caused unjustifiably while in
custody of Defendants;

   f. Subjecting Plaintiff to cruel and unusual punishment;

   g. Subjecting Plaintiff to inhumane conditions of confinement, including
inadequate medical care and shelter, and by extension, access to safe toileting.

                                          9
Case 2:21-cv-11308-DML-EAS ECF No. 1, PageID.10 Filed 06/02/21 Page 10 of 17




   39. Pursuant to Eighth and Fourteenth Amendments to the United States

Constitution, Individual Defendants owed Plaintiff a duty to act without deliberate

indifference to avoid exposing Plaintiff to an substantial risk of serious injury and

in acting with deliberate indifference deprived Plaintiff of his constitutional right to

medical treatment befitting his condition and humane conditions of confinement.

   40. As a result of Individual Defendants’ actions and omissions, Plaintiff has

suffered damages which include but are not limited to the following: great pain and

suffering, permanent scarring, severe burns, mental anguish, serious emotional

distress, embarrassment, humiliation, past and future economic damages and other

disabilities.

   WHEREFORE, for all the above reasons, Plaintiff demands judgment against

Individual Defendants, jointly and severally, in whatever amount he is found to be

entitled, as determined by the trier of fact, together with punitive and/or exemplary

damages, costs, interest, and attorney fees.

     COUNT III – MUNICIPAL LIABILITY AGAINST WAYNE COUNTY
                      UNDER 42 U.S.C. §1983

   41. Plaintiff hereby realleges and incorporates herein by reference all the prior

paragraphs, as though the same were fully set forth herein word for word.

   42. Defendant Wayne County owed duties to Plaintiff, which included the

following:

    a. The duty to provide timely and adequate medical attention for a serious
                                          10
Case 2:21-cv-11308-DML-EAS ECF No. 1, PageID.11 Filed 06/02/21 Page 11 of 17




medical condition after Plaintiff’s original complaints;

    b. The duty to adequately train, supervise, and/or discipline jail personnel to
promptly respond to complaints about conditions that create a substantial risk of
serious harm;

    c. The duty to implement and monitor hiring and training for all employees
working at the Wayne County Jail so that they are capable of making decisions to
avoid the substantial risk of serious harm;

  d. The duty to adequately train, supervise, and/or discipline jail personnel in
reporting and/or addressing dangerous conditions that create a substantial risk of
serious harm;

    e. The duty to make reasonable modifications to their policies, practices
and procedures which affect inmates with disabilities at the Jail;

   43. Defendant failed in these above duties to adequately train detention

facility/jail personnel and/or contractors regarding conditions of confinement and

access to adequate and timely medical care, and historically have had a policy,

custom, and practice of failing to implement an adequate training program to

properly train, supervise, discipline detention facility/jail personnel and/or

contractors.

   44. Defendant adopted, ratified and/or implemented the policies, practices and

procedures which created and/or allowed to continue a substantial risk of serious

harm and did so with deliberate indifference to the Plaintiff’s substantial risk of

serious harm thereby violating Plaintiff’s constitutional rights.

   45. The acts and omissions of the Defendants taken pursuant to the de facto

policies, practices and procedures, adopted, ratified and/or implemented by
                                          11
Case 2:21-cv-11308-DML-EAS ECF No. 1, PageID.12 Filed 06/02/21 Page 12 of 17




Defendant, impermissibly condoned and allowed for the substantial risk of serious

harm to Wayne County Jail detainees, such as Plaintiff, which amounts to

deliberate indifference in the denial of detainees’ civil rights as are guaranteed by

the Constitution of the United States.

   46. The aforementioned acts and omissions of Defendants were all committed

under color of law and under color of their official authority as Wayne County

officers/employees/peace officers/medical personnel and/or contractors.

   47. The acts and omissions of the Defendant constituted deliberate indifference

to Plaintiff’s conditions of confinement as well as the serious and apparent medical

needs of Plaintiff in violation of the Eighth and Fourteenth Amendments to the

Constitution of the United States and, hence are actionable under 42 USC § 1983.

   48. Despite Defendant’s knowledge of the said illegal policies, practices and

procedures, Defendant’s supervisory policy making officers and officials or

employees of Wayne County, as a matter of policy, practice and procedure, said

Defendant:

   a. Failed to take appropriate and necessary steps to discover and determine that
said policies, practices and procedures had and would continue to create and
continue a substantial risk of serious harm to Plaintiff and those similarly situated;

   b. Failed to discipline and properly supervise the individual officers, deputies,
and employees and/or contractors who engaged in the said acts pursuant to these
policies, practices and procedures which resulted in Plaintiff’s injuries;

   c. Failed to effectively train and supervise the said individuals Defendants with
regard to the proper constitutional and statutory limits of their authority;
                                          12
Case 2:21-cv-11308-DML-EAS ECF No. 1, PageID.13 Filed 06/02/21 Page 13 of 17




   d. Ratified said policies, practices and procedures which caused Plaintiff’s
injury through their deliberate indifference to the effect of said policies, practices
and procedures of the constitutional rights of citizens such as Plaintiff;

   e. Failed to formulate or adopt appropriate policies, practices and procedures to
instruct and train employees and jail personnel and/or contractors in the
implementation of such policies, practices and procedures to protect detainees
similarly situated to Plaintiff;

   f. Adopted and ratified policies, practices and procedures which constitute a
violation of the United States Constitution, or played a significant causal role in
denial of the constitutional rights of Plaintiff;

   49. As a result of Defendants’ actions and omissions, Plaintiff has suffered

damages which include but are not limited to the following: great pain and

suffering, permanent scarring, severe burns, mental anguish, serious emotional

distress, embarrassment, humiliation, past and future economic damages and other

disabilities.

   WHEREFORE, for all the above reasons, Plaintiff demands judgment against

Defendant Wayne County, jointly and severally, in whatever amount he is found to

be entitled, as determined by the trier of fact, together with punitive and/or

exemplary damages, costs, interest, and attorney fees.

         COUNT IV - THIRD PARTY BENEFICIARY – BREACH OF
       CONTRACT BY SUMMIT FOODS LLC and/or ECOLAB, INC.
   .
   50.Plaintiff hereby realleges and incorporates herein by reference all the prior

paragraphs, as though the same were fully set forth herein word for word.


                                           13
Case 2:21-cv-11308-DML-EAS ECF No. 1, PageID.14 Filed 06/02/21 Page 14 of 17




   51. At all times relevant to this action, Wayne County was party to a contract

with Defendant Summit Food Service LLC and/or Defendant Ecolab, Inc.

whereby one or both of these entities were obligated to perform maintenance,

repair, installation and inspection services on the kitchen equipment, including

dishwashing and sanitizing equipment.

   52. Upon information and belief, Defendant Ecolab Inc. improperly installed

and/or improperly modified the plumbing that allowed the high temperature dish

sanitizing water to be forced into the cold water pipe that served the infirmary

where Plaintiff was housed. This was a violation of the City of Detroit plumbing

code.

   53. Defendant Summit Food Service LLC was aware of this illegal modification

and ratified it.

   54. The improper installation was a breach of Ecolab’s contract with Wayne

County and/or Summit Food Service LLC.

   55. Summit Food Service LLC was under a contractual obligation to address,

on a daily basis, equipment maintenance and repair needs, but failed to do so and

thus breached their contract with Wayne County.

   56. Plaintiff was an intended third party beneficiary of this contract.

   57. Plaintiff suffered damages as a result of Defendant Ecolab Inc. and or

Summit Food Service LLC’s breach of contracts with Wayne County.


                                          14
Case 2:21-cv-11308-DML-EAS ECF No. 1, PageID.15 Filed 06/02/21 Page 15 of 17




   WHEREFORE, Plaintiff claims judgment against Defendant Ecolab, Inc. and

Summit Food Service LLC in the amount more than Twenty-Five Thousand

Dollars ($25,000) which is fair and just and consistent with the law and evidence

as shall be determined, together with interest, costs and attorney’s fees, and all

other damages, including exemplary and/or punitive damages allowable by law.

              COUNT V- NEGLIGENCE BY ECOLAB, INC. and/or
                     SUMMIT FOOD SERVICE LLC

   58. Plaintiff hereby realleges and incorporates herein by reference all the prior

paragraphs, as though the same were fully set forth herein word for word.

   71. Defendants Ecolab, Inc. and/or Summit Food Service LLC and their

employees were responsible for the installation, service, maintenance and repairs

for the kitchen equipment and its component parts at the Wayne County Jail.

   72. Defendants Ecolab, Inc. and/or Summit Food Service LLC and their

employees owed duties to Plaintiff, including, but not limited to:

   a. Duty to use reasonable care in the creation, maintenance and repair of

plumbing which otherwise would cause foreseeable injury to Plaintiff and other

detainees.

   b. Duty to reasonably oversee, supervise and direct the plumbing work of

employees which otherwise would cause foreseeable injury to Plaintiff and other

detainees;



                                          15
Case 2:21-cv-11308-DML-EAS ECF No. 1, PageID.16 Filed 06/02/21 Page 16 of 17




   73. Defendant Ecolab, Inc. and/or Summit Food Service LLC and their

employees had a duty to perform installation, inspections, service, maintenance

and repairs for the kitchen equipment and its component parts at the Wayne

County Jail in a safe and workmanlike manner to prevent it from malfunctioning

and causing foreseeable injuries to persons such as Plaintiffs.

   74. At all times relevant herein, Defendant Ecolab Inc. and/or Summit Food

Service LLC had a duty to train and supervise their employees in the proper

methods of installation, service, inspections, maintenance and repairs for the

kitchen equipment and component parts in a safe and workmanlike manner to

assure that all safety mechanisms were in place to prevent foreseeable injuries such

as those that happened to Plaintiffs.

   75. Defendant Ecolab Inc. and/or Summit Foods Service LLC and their

employees were negligent, breaching their duties to Plaintiff to properly and safely

install, inspect, service, maintain and repair the kitchen equipment and component

parts; further, Defendant Ecolab, Inc. and/or Summit Food Service LLC were

negligent, breaching their duties to Plaintiff when they performed a modification to

the plumbing that allowed the high temperature dish sanitizing water to be forced

into the cold water pipe that served the infirmary, and said modification was in

violation of the plumbing code and caused foreseeable injuries to Plaintiff.




                                         16
Case 2:21-cv-11308-DML-EAS ECF No. 1, PageID.17 Filed 06/02/21 Page 17 of 17




   76. Defendant Ecolab, Inc. and/or Summit Food Service LLC’s negligent

modifications which were done contrary to the plumbing code thus constitutes

negligence per se.

   77. As a proximate result of the negligence of Defendant Ecolab, Inc., and/or

Summit Foods Service LLC, Plaintiff has suffered severe injuries and damages.

   78. Defendants Ecolab, Inc. and/or Summit Food Service LLC have respondeat

superior liability for the negligence of their employees and others under their

direction and control.

   WHEREFORE, Plaintiff claims judgment against Defendant Ecolab, Inc.

and/or Summit Food Service LLC in the amount more than Twenty-Five Thousand

Dollars ($25,000) which is fair and just and consistent with the law and evidence

as shall be determined, together with interest, costs and attorney’s fees, and all

other damages, including exemplary and/or punitive damages allowable by law.


                                 JURY DEMAND

      NOW COMES the Plaintiff and demands trial of his cause by jury.


                                               Respectfully submitted,

                                               /s/ David A. Robinson______
                                               David A. Robinson (P38754)
                                               Brandon McNeal (P81300)
                                               Thomas E. Kuhn (P37924)
                                               Attorneys for Plaintiff
Dated: June 2, 2021
                                          17
